Citation Nr: 0938795	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a duodenal ulcer, post-operative vagotomy, hemigastrectomy, 
and gastrojejunostomy.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, and the RO in Muskogee, Oklahoma.

In September 2002 and December 2006, the Board remanded these 
issues for additional evidentiary development.

The Board also previously referred to the RO the issue of 
entitlement to service connection for hepatitis and 
pancreatitis on a secondary basis, as due to the service 
connected duodenal ulcer.  It appears that the RO has begun 
development of those claims.  However, no decision has yet 
been issued.


REMAND

The most recent medical treatment records regarding the 
Veteran's duodenal ulcer, post-operative vagotomy, 
hemigastrectomy, and gastrojejunostomy, are a March 2005 
Short Stay Surgical Form from Lindsay Municipal Hospital and 
March 2005 Progress Notes from the Oklahoma Department of 
Corrections.  These medical records indicate that the Veteran 
complained of increased problems with dysphagia, mostly in 
the upper esophagus, and some epigastric pain.  An 
esophagogastroduodenoscopy (EGD) showed acute or chronic 
reflux esophagitis, bile reflux, delayed gastric emptying, 
and a marginal (shallow) ulcer.  These notes also indicate 
that the Veteran was to have another EGD in six months, or 
sooner if his symptoms did not improve.  However, no 
subsequent EGD report, or any subsequent medical treatment 
record, has been associated with the claims folders.  

Following the Board's December 2006 remand, the Veteran 
signed a form for Authorization and Consent to Release 
Information to VA, dated in March 2007, authorizing VA to 
obtain records dated from 1998 to 2007 with regard to several 
medical conditions, including stomach blockage and chronic 
stomach problems, from both Lindsay Municipal Hospital and 
Joseph Harp Correctional Center in Oklahoma.  Although the 
originating agency made attempts to obtain additional 
treatment records, including records of EGDs from other 
sources, the originating agency has made no subsequent 
attempts to obtain EGDs or any other records from either 
Lindsay Municipal Hospital or Joseph Harp Correctional Center 
in Oklahoma.  Thus, the case must be remanded for VA to 
attempt to obtain any such records, particularly in light of 
a September 2008 VA examiner's finding that performing upper 
gastrointestinal (GI) studies, which would be relevant in 
evaluating the Veteran's stomach condition, was not possible 
due to the fact that the Veteran was incarcerated.  In this 
regard, the Board notes the findings of delayed gastric 
emptying on the March 2005 EGD, and that the criteria for a 
rating in excess of 30 percent for vagotomy include 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7348.

Finally, with respect to the Veteran's claim of entitlement 
to a TDIU, this issue is inextricably intertwined with the 
issue being remanded.  See Babchak v. Principi, 3 Vet. App. 
466 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.  
Specifically, the RO or the AMC should 
attempt to obtain records of any EGDs 
or upper GI series conducted or located 
at the Lindsay Municipal Hospital or 
Joseph Harp Correctional Center in 
Oklahoma. 

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

